As filed with the Securities and Exchange Commission on April 23, 2014 Registration No. 333-180220 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) INDIANA 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street Fort Wayne, Indiana (Address of Principal Executive Offices) (Zip Code) Tower Financial Corporation Amendment No. 1- 2006 Equity Incentive Plan (Full title of the plan) Michael D. Cahill President and Chief Executive Officer Tower Financial Corporation 116 East Berry Street Fort Wayne, Indiana 46802 (Name and address of agent for service) Telephone: (260) 427-7000 (Telephone number, including area code, of agent for service) Copy to: Samuel J. Talarico, Jr., Esq. Barrett & McNagny, LLP 215 East Berry Street Fort Wayne, IN 46801 Telephone: (260) 423-9551 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and" smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler☐ Acceleratedfiler☐ Non-acceleratedfiler☐ (Do not check if smaller reporting company) Smallerreportingcompany☒ DEREGISTRATION OF SECURITIES Tower Financial Corporation, an Indiana corporation (the “Registrant”), is filing this Post-Effective Amendment No. 1 to its Form S-8 Registration Statement, to deregister any remaining shares of no par value common stock previously registered by the Registrant but unsold pursuant to its Registration Statement on Form S-8 filed with the Securities and Exchange Commission (the “SEC”) on March 19, 2012 , as Registration No. 333-180220 (the “Registration Statement”). Pursuant to the Registration Statement, Registrant registered 15 0,000 shares of its common stock, no par value, issuable to employees of Registrant and its subsidiaries pursuant to its Tower Financial Corporation Amendment No. 1- 2006 Equity Incentive Plan. The Registrant hereby removes from registration, by means of this Post-Effective Amendment No. 1 to its Form S-8 Registration Statement, any and all of the shares of common stock registered but unsold under the Registration Statement. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing this Post-Effective Amendment No. 1 to Form S-8 Registration Statement and has duly caused this Post-Effective Amendment No. 1 to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Fort Wayne, Indiana, on April 23, 2014. TOWER FINANCIAL CORPORATION By: \s\: Michael D. Cahill Name: Michael D. Cahill Title: President and Chief Executive Officer POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Michael D. Cahill as his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (including his or her capacity as a director and/or officer) to sign this Registration Statement and any or all amendments (including post-effective amendments) to this registration statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated as of April 23, 2014. Signature Title \s\: Michael D. Cahill President and Chief Executive Officer Michael D. Cahill (Principal Executive Officer) \s\: Richard R. Sawyer Chief Financial Officer Richard R. Sawyer (Principal Financial and Accounting Officer) 3 \s\: Keith E. Busse Director Keith E. Busse \s\: Michael D. Cahill Director Michael D. Cahill \s\: Kathryn D. Callen Director Kathryn D. Callen \s\: Kim T. Stacey Director Kim T. Stacey \s\: Scott Glaze Director Scott Glaze \s\: Jerome F. Henry, Jr. Director Jerome F. Henry, Jr \s\: Debra A. Niezer Director Debra A. Niezer \s\: William G. Niezer Director William G. Niezer \s\: Ronald W. Turpin Director Ronald W. Turpin \s\: Robert N. Taylor Director Robert N. Taylor \s\: Irene A. Walters Irene A. Walters Director 4
